THOMPSON COBURN LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 January 31, 2010 EDGARCORRESPONDENCE Linda B. Stirling, Esq. U.S. Securities and Exchange Commission 450 5th Street, NW, 5-6 Washington, DC20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Ms. Stirling: We are enclosing Post-Effective Amendment No. 159 (“PEA No. 159”) to the registration statement on Form N-1A of Unified Series Trust in respect of its series, the Dean Small Cap Fund and the Dean Large Cap Fund (the “Large Cap Fund”)(together with the Dean Small Cap Fund, the “Funds”). The Large Cap Fund has elected to change the focus of its investment strategy from large cap securities to mid cap securities, and consequently, its name.The Large Cap Fund’s currently effective prospectus discloses that the Large Cap Fund may change its investment policy at any time. However, the Large Cap Fund is providing shareholders with 60 days’ advance notice of this change so that investors will have an opportunity to evaluate whether remaining in the Fund meets their investment objectives. PEA No. 159 reflects these and other non-material changes, and has been marked against the Funds’ current prospectus to show such changes.We respectfully request that the SEC staff selectively review only those sections of PEA 159 that contain material changes as follows: Summary and Statutory Prospectus of the Dean Mid Cap Fund Principal Investment Strategies Principal Risks Performance We look forward to receiving your comments.We intend to submit a 485(b) filing after PEA 159 to incorporate any comments of the Staff and to add any other necessary information.If you have any questions regarding PEA No. 159, please contact me at (314) 552-6295. Sincerely, THOMPSON COBURN LLP By:/s/ Dee Anne Sjögren
